DETAILED ACTION
The communication dated 8/9/2021 has been entered and fully considered.
Claim 8 was canceled. Claims 1-7 and 9-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/9/2021 is acknowledged.
Claims 1-6 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delgado et al. U.S. Publication 2015/0359412 (henceforth referred to as Delgado).
Delgado teaches a dishwasher (paragraph [0070]; Fig. 10: part 234), equivalent to the claimed domestic dishwasher, comprising: a treating chamber (paragraph [0069]; Fig. 10), equivalent to the claimed wet chamber; a door (paragraph [0069]; Fig. 10: part 226) for closing the treating chamber; and a dispenser (paragraph [0069]; Fig. 10: part 222), equivalent to the claimed dosing system, installed in door 226 (paragraph [0069]; Fig. 10), wherein dispenser 222 comprising: a housing (paragraph [0069]; Fig. 10: part 230), equivalent to the claimed storage magazine, delimited by walls, housing 230 configured to store tablets (paragraph [0069]; Fig. 10: part 232), equivalent to the cleaning substance; an extractor for extracting a portion of tablets 232 from housing 230 (paragraph [0071]; Fig. 10); and a fan (paragraph [0069]; Fig. 10: part 224), equivalent to the claimed blower, for generating a blowing air stream, wherein at least a portion of the blowing air stream flows along an outside of at least one of the walls of housing 230 (paragraph [0069]; Fig. 10), satisfying the alternative limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.